Title: To Thomas Jefferson from Reuben Harvey, 12 July 1803
From: Harvey, Reuben
To: Jefferson, Thomas


          
            Pleasantfield near CorkJuly 12th 1803
          
          I made free to write thee a few lines the 3rd of last month from Kinsale on the matter of Men being pressed out of American Vessels that arrive & touch at Cork & in a few days after I received an answer from your Consul at London to my communications of the 27th & 28th May with his request that I would continue to acquaint him when fresh causes of complaint arose; The pressing your people having met no check from the Regulating Captain I wrote Earle St Vincent, first Lord of the Admiralty, a Letter the 27th ulto, of which I enclose thee a Copy & in course of post received a reply as follows—Lord St. Vincent presents his Compliments to Mr. Harvey and assures him that a particular order has been given with respect to Americans & that his Lordship will cause the Circumstance he Stated to have happened at Cork to be enquired into.—
          
          Admiralty 2nd. July 1803—
          Immediately after my receiving this Letter, I transmitted to Lord Gardner (who had then just arrived at Cove) Copys of my letter to the First Lord of Admiralty & his reply & I now enclose thee a Copy of Lord Gardner’s Answer, the last lines of which are remarkable, he there Says “That he will pay due attention to all Such Seamen as can procure fair & clear documents of their being Citizens of America.—I shall not presume to Comment on what he reckons is to constitute an American Citizen, but refer that point to thee, observing however that if all the Crews of American Ships must be Natives of America to free them from the Press, your Commerce must Suffer extremely for I apprehend there are many thousands of Irish English & Scotch, settled & become Citizens of America,—The Bearer being on the point of Sailing, I conclude with Sincere Regard &c.
          
            Reuben Harvey Senr.
          
        